Citation Nr: 1211456	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for additional disability claimed as due to surgical hiatal hernia repair performed at a VA facility in 1957.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1946 to March 1948 and from September 1948 to July 1954.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As was noted in the Board's August 2009 remand, this case has a long and complex procedural history, to include two remands by the U.S. Court of Appeals for Veterans Claims (Court) as well as numerous Board remands.  


FINDINGS OF FACT

1.  Duodenal ulcer is not currently active and is productive of no functional impairment. 

2.  The Veteran does not have additional disability as the result of surgical hiatal hernia repair performed at a VA facility in 1957.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7305 (2011).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as due to surgical hiatal hernia repair performed at a VA facility in 1957 have not been met. 38 U.S.C.A. § 1151  (West 1991), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In August 1995 the Veteran was advised of the evidence necessary to support a claim for compensation pursuant to § 1151.  The was told that VA had requested records from identified providers.

In April 1999 the Veteran was asked to identify all health care providers.

A May 2001 letter discussed the evidence necessary to establish an increased rating.  The Veteran was invited to submit or identify evidence.  

In August and November 2001 the Veteran was advised of the status of his claim.

In a May 2004 letter the VCAA was explained.  The Veteran was advised of outstanding evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

The Veteran was advised of the status of his claim in December 2007 and February 2009.  The February 2009 letter discussed the regulation under which the Veteran's § 1151 claim would be adjudicated.

In February 2010 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Letters dated in October and November 2010 discussed the status of the Veteran's claim.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA and private records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they were adequate in that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  The Board observes that the appeal has been remanded on various occasions to afford the Veteran an examination with a board certified gastroenterologist, and on other occasions to determine whether the examiner was in fact board certified.  Most recently, the Board remanded the appeal in October 2011 for clarification of the June 2010 VA examiner.  Electronic mail traffic indicates that RO personnel verified that the examiner was board certified, and returned the file to her.  However, that examiner responded that she believed that the case should go to a surgeon, noting that she was not familiar with hernia surgery or post thoracotomy syndrome; she request that surgery be consulted.  Thereafter, the agency of original jurisdiction arranged for a cardiothoracic surgeon subsequently reviewed the file and rendered an opinion.  The Board finds that this opinion is adequate in that it was based on a full review of the voluminous claims file and supported by the surgeon's rationale.  In light of this development, the Board further finds that there has been substantial compliance with the Board's remand instructions.

Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Factual Background

A record from the Akron Clinic, dated in April 1956, indicates that the Veteran was first examined in July 1955.  He complained of stomach trouble of a year's duration, and noted that it had started in service.  He described sharp jabbing pains, usually on the right side of the abdomen along the right flank, radiating up into the right upper abdomen and the  lower abdomen or across the abdomen, apparently unrelated to meals.  He denied recent vomiting, but stated that when symptoms developed in service he did have vomiting on one occasion.  He related that bowel movements were regular but tended to be small, hard, and lumpy.  He noted that a good bowel  movement seemed to improve his abdominal discomfort.  He indicated that he was a nervous type of individual but denied any major worries.  Complete physical examination was normal except for a narrowed right nasal passage.  There was no local or generalized lymphadenopathy.  The abdomen was flat, soft, symmetrical and without spasm or masses.  There was diffuse tenderness over the entire large bowel.  The liver, kidney, spleen, and gallbladder were not felt.  There was no costal vertebral angle tenderness and no evidence of hernia.  X-rays were normal.  An upper GI series revealed a moderate persistent deformity of the duodenal bulb with a small ulcer crater in the mid portion.  There was also a questionable small hiatus hernia.  In March 1956 the Veteran continued to complain of persistent stomach distress; a repeat upper GI series revealed deformity of the duodenal bulb without demonstrable ulcer crater as well as a questionable hiatus hernia.  The provider indicated that the was very difficult to state whether the hiatus hernia was responsible for the Veteran's symptoms.  He noted that the Veteran had increased nervous tension and was unable to follow a dietary program with any degree of regularity, and had been unable to improve some of his faulty habits.  He concluded that it would be rather equivocal to hold the hiatus hernia as responsible for all of the Veteran's symptoms; he noted that the duodenal ulcer had apparently healed and was more or less inactive by X-ray.  He advised that there was no promise that surgery on the hiatus hernia would correct the Veteran's symptoms inasmuch as there was doubt as to how much was due to nervous stomach and how much was due to the  hiatus hernia.  He provided that the Veteran's symptoms were not typical of hiatus hernia and opined that the majority of the Veteran's symptoms were based on functional pylorospasm associated with faulty habits and nervous tension.

An April 1957 VA hospital summary indicates that the Veteran was admitted for the first time with complaints of epigastric and retrosternal pain and burning intermittently since 1947.  The provider noted that the Veteran had been followed for a duodenal ulcer and questionable hiatus hernia.  Physical examination was not revealing.  Following medical workup, the diagnoses were esophageal hiatus hernia and duodenal ulcer by history.  

The Veteran underwent hiatus hernia repair in May 1957.  A postoperative barium swallow revealed a normal course and caliber of the esophagus.

The Veteran was again hospitalized at a VA facility in April 1958.  A provider noted that the Veteran had been doing well since surgery, with only occasional episodes of belching and epigastric burning following ingestion of spicy foods.  He denied regurgitation, vomiting, and melena.  Physical examination revealed a left thoracotomy scar which was healing well.  There was no rib separation.  The lungs were essentially clear.  The abdomen was soft with mild direct diffuse epigastric tenderness with no localization.  No organs or masses were palpable other than stool in a mildly tender colon.  The diagnosis was observation and examination for post operative esophageal hiatus hernia, no recurrence, unchanged; and observation and examination for duodenal ulcer, not found.  The Veteran was advised that he could return to his normal activities.

A subsequent VA hospital summary indicates that the Veteran was admitted in March 1961 and discharged in April 1961.  The author noted that repair of the hiatus hernia resulted in marked relief for nearly a year, but that the Veteran reported constant stomach pain over the previous two years.  He indicated that the Veteran had a 10 year history of abdominal pain and malaise with some consistent management but without consistent relief of pain which was not typical of ulcer.  Physical examination revealed a large well-healed surgical scar from left thoracotomy.  The final diagnoses were acute exacerbation of chronic duodenal ulcer and remote left thoracotomy for repair of an esophageal hiatus hernia.

On VA hospitalization in September 1963, the Veteran's history was reviewed.  A provider noted that in the two weeks prior to the current admission the Veteran reported almost constant aching pain in the mid abdomen.  He also complained of severe headaches, and mentioned chronic pain in the area of his previous thoracotomy that had been present on and off since repair of his hiatus hernia.  The provider indicated that in the four days that the Veteran was hospitalized, it was obvious that he was suffering not from his ulcer but from an emotional disturbance and probably inadequacy of his personality.  He noted that each time he spoke with the Veteran he was absolutely comfortable, and in fact had to be wakened from a deep sleep in order to be seen and spoken to.  He noted that each time the Veteran was questioned he offered a number of complaints such as headaches, general weakness, pain in the left sides of his chest, and pain of his "ulcer".  The final diagnoses were multiple functional complaints in an inadequate personality, status post repair hiatus hernia with no history of recurrence, and history of ulcer disease with no present activity.  

On VA hospitalization in November 1964, the provider noted a history of epigastric distress dating to 1948.  He indicated that he Veteran underwent a transthoracic repair of hiatal hernia in 1957, with relief of symptoms for six months.  He noted that subsequently he Veteran complained of epigastric distress almost continuously since then.  He indicated that subsequent admissions in 1961 and 1963 revealed no significant findings on physical examination.  He pointed out that all physicians with whom the Veteran had come into contact had felt that the Veteran  had a personality disorder and that symptoms were probably on a functional basis; he also noted that several psychiatric consultations had felt that he Veteran had a passive personality.  On physical examination the Veteran demonstrated a rather bland affect and complained of mild tenderness to deep palpation over rather wide area of the upper abdomen with  lesser tenderness in the lower abdomen.  The Veteran was treated with a routine ulcer regimen and claimed that the majority of his pain disappeared after two or three days; he was seen in consultation by a provider who agreed that the Veteran's complaints seemed to be chiefly of a psychophysiological nature.  

The Veteran was again hospitalized at a VA facility from February 1970 to May 1970.  The discharge summary notes that the Veteran had been evaluated by a psychiatric consultant who found him suffering from anxiety neurosis, depression, hostility, and pre-occupation with his somatic complaints.  Treatment for those conditions showed slow, gradual improvement.

On VA examination in January 1975 the Veteran reported some lower chest pains down to the center of his abdomen and across his left side, associated with spasms or severe cramps.  The diagnosis was duodenal ulcer.

X-ray examination in January 1975 revealed duodenal bulb deformity with what appeared to be an active ulcer crater at the apex of the bulb.  The esophagus and stomach appeared to be normal.  

A May 1978 letter from W.R.H., DO notes that the Veteran was first seen in April 1975 and that he gave a past history of transthoracic repair of a hiatus hernia in 1957 and duodenal ulcer with nervousness.  

On VA examination in June 1978, the Veteran reported a jabbing tightness in his left side with nausea, vomiting, and constipation.  The diagnoses included residuals of diaphramatic hernia repair.  

The Veteran was hospitalized at a VA facility from July to August 1979.  The hospital summary notes that on admission the Veteran's ulcer was active.  Physical examination on admission revealed abdominal discomfort.  The Veteran's chest was symmetrical with equal expansion.  There was moderate tenderness over the epigastrum with moderate pressure.  

On VA examination in September 1979 the Veteran reported occasional chest pain and numbness of his limbs.  Diagnostic testing revealed a small diaphramatic hiatus hernia but no evidence of other intrinsic disease, abnormality, or pathology of the esophagus, stomach, or duodenum.  The diagnosis was chronic duodenal ulcer.

In May 1986 Dr. H. reiterated the Veteran's history.  He noted that the Veteran's activities were limited because of dyspnea and exertional angina, as well as myocardial infarction in 1967.  He noted that there was a danger of another myocardial infarction.

During a hearing in March 1987 the Veteran testified that he had undergone repair of a hiatal hernia in 1957.  He noted that he experienced intercostal muscle pain from where his ribs were broken.

On VA examination in May 1987 the Veteran complained of excruciating pain in his upper abdomen.  He indicated that he received no relief from medication.  The diagnoses included history of transthoracic repair of hiatus hernia.  

In March 1989 Dr. H. reported that the Veteran suffered from osteoarthritis, coronary heart disease, and peptic ulcer disease.  He noted that the Veteran had intermittent chest discomfort secondary to the heart disease.  

The Veteran was psychiatrically hospitalized at a VA facility in July 1992.  Physical examination was negative for any costovertebral angle tenderness.  The Veteran's abdomen was soft and nontender.  

The Veteran was hospitalized at a VA facility for one night in September 1994.  Chest pain syndrome is noted in the VA discharge note.  He reported that he had experience chest pain but that it had resolved.  The discharge diagnoses were chest pain syndrome, chronic obstructive pulmonary disease, history of hypertension, and hiatal hernia. 

On VA examination in October 1994 the examiner noted that the Veteran had sought medical attention for abdominal complaints on several occasions from 1985 to 1987.  The details of those encounters were discussed.  The examiner noted that the Veteran had been treated at a VA facility in July 1992 for manic episodes, bipolar affective disorder, and brief reaction psychosis.  He also noted that anxiety was noted on various examinations.  He indicated that the Veteran underwent transthoracic repair of a hiatal hernia in 1957.  The Veteran's complaints included pain in his upper abdomen and heart burn radiating into his chest.  He reported vomiting once or twice a week and denied  melena.  Physical examination revealed a soft and supple abdomen with tenderness in the right hypochondrium and marked tenderness in the left parepigastric area, the supraumbilical area, and the left paraumbilical area.  There was no rebound tenderness or rigidity and no masses were felt.  The diagnosis was status post transthoracic repair of a hiatal hernia and rule out duodenal ulcer.  A December 1994 barium study revealed normal stomach, duodenum and proximal small bowel.  Fluoroscopy and film study revealed no evidence of ulceration or other pathology.  The examiner added that there was no evidence of duodenal ulcer.  

In a July 1995 statement, the Veteran indicated that VA had unsuccessfully attempted to repair his duodenal ulcer condition, which had caused continuing pain, vomiting, spasms, sleepless nights, and indigestion since the 1957 surgery.

In January 1996 the Veteran related that he had pain over the left rib cage and stated his belief that it was caused by broken rib ends.  He noted that he had spasms in the intercostal muscles and the beginnings of a heart condition.  

An August 1996 letter from S.W.M., MD indicates that the author treated the Veteran from October to November 1995.   He presented with chest pain and abdominal pain.  Dr. M. noted that a stress echocardiogram was markedly positive for ischemia and that the Veteran was referred to a cardiologist.  He indicated that cardiac catheterization revealed fairly significant atherosclerotic heart disease, and that the Veteran was referred for coronary artery bypass.  

A February 1997 record from J.M., MD indicates the Veteran's report of intractable symptoms.  He stated that he had periumbilical and supraumbilical cramping and tight discomfort that radiated up into the left upper quadrant.  He also identified left rib pain which he blamed on a remote thoracotomy for hiatal hernia repair.  The assessment included pyrosis, indigestion and regurgitation.  Dr. M. noted that if such represented gastroesophageal reflux disease (GERD) the hiatal hernia repair had failed.  He also questioned whether the symptoms represented a motility or functional problem rather than GERD.  Endoscopy in March 1997 revealed intractable GERD and history of duodenal ulcer.  Anti-reflux measures were prescribed.

A November 1997 letter from J.P.B., DO notes that the Veteran's history of problems with pain in the left thoracic region around his thoracotomy scar since 1957.   He noted that examination fit the profile of post-thoracotomy syndrome quite well, indicating that the Veteran had neuropathic pain going around the two ribs involved.  The assessment was post-thoracotomy syndrome.  A January 1998 letter from Dr. B. notes that the Veteran underwent a series of epidural blocks with left intercostal blocks and subcutaneous injection of his scar, and that his pain was almost completely resolved.  

A private physical therapy initial evaluation dated in April 1999 indicates that the Veteran was extremely sensitive in the interscapular region on the left, as well as along his thoracotomy scar.  The problems assessed included decreased shoulder motion, decreased functional ability secondary to pain and limited shoulder movements, decreased left shoulder strength, and abnormal scapulohumeral rhythm.  

In a May 1999 statement the Veteran alleged that he had residual surgical damage to include dislocation of his left shoulder and fracture of the lower ribs.  He indicated that within a short period after his surgery he experienced symptoms.  He related that he had excruciating pain following his surgery.  

On VA examination in May 1999, the Veteran's history was reviewed.  The examiner noted that he observed the Veteran to ambulate well without apparent discomfort.  The Veteran was able to turn his body and sit without problems.  He undressed himself without problems.  The examiner noted that when the Veteran became conscious of him examining the left chest and scar he complained of pain for every light touch or palpation on the left chest wall.  He indicated that there was also an exaggerated pain response and muscle contraction.  The Veteran was able to breathe deeply without discomfort.  There was no muscle tenderness noted in or around the scar area.  The Veteran was able to put his shirt back on without any discomfort.  There was no soreness noted on the left lower anterior ribs.  X-rays revealed no recent rib fracture.  The diagnosis was severe pain on the left chest wall along the line of post-thoracotomy incision, the left shoulder and left lower rib cage by history only.  The examiner noted that there was no objective evidence of pain on palpation when the Veteran was distracted.

The report of a July 1999 VA chest CT notes relative elevation of the left hemidiaphram; the radiologist indicated that such was apparently chronic and that it had been present for several years on previous chest radiographs.

In September 1999 Dr. B. noted that the Veteran had been treated successfully with periodic epidural blocks and intercostal nerve clocks as well as pain medications.

A September 1999 statement by the Veteran indicates his belief that his shoulder complaints were related to surgical trauma.

An April 2000 statement by Dr. B. indicates that he had treated the Veteran for  chronic thoracic pain and left shoulder pain since 1997.  He noted that when the Veteran came to him he had been suffering with post thoracotomy pain syndrome for 40 years.

VA treatment records dated in February 2001 and June 2001 note GERD and post thoracotomy syndrome.  

A VA examination was conducted in June 2002.  The Veteran's history was reviewed and recited in detail.  With respect to subjective complaints, the examiner noted the Veteran's report of chronic gastroenteritis with episodes of nausea, vomiting, and diarrhea lasting for seven to ten days.  He denied that he had obtained relief from antacids, Zantac, proton pump inhibitors, lifestyle modifications, and a bland diet.  He related that he had gotten some relief from Tagamet.  On physical examination the Veteran appeared well; he carried a suitcase of handwritten notes regarding his symptoms and records of litigation throughout the years.  An elliptical scar on the left chest was noted.  The abdomen was soft, nontender, and nondistended.  The examiner noted that there was no evidence on examination of ulcer disease.  He indicated that the Veteran's appetite was excellent and that he had gained weight over the past five to ten years.  There was no evidence on examination or by complete blood count for anemia.  The examiner stated that there was no indication for repeat endoscopy based on a very long duration without change in the intensity or pattern of the Veteran's chronic gastrointestinal symptoms.  He noted that an upper gastrointestinal test in May 2002 had revealed normal swallowing function and no pathology of the esophagus.  The stomach revealed no ulcer neoplasm, obstruction, or hiatal hernia.  The duodenal bulb was well filled with no ulcer, crater, or neoplasm identified.  There was no pathology of the duodenal  loop or the outlined small bowel.  The diagnoses were remote history of peptic ulcer disease, GERD, and functional abdominal pain versus irritable bowel syndrome.  The examiner noted that there was evidence that there were two separate chronic gastrointestinal symptoms:  one suggestive of GERD and the other suggestive of functional abdominal pain versus irritable bowel syndrome.  She indicated that although studies apparently showed duodenal ulcer in 1955 and 1979, numerous other studies had been negative for peptic ulcer disease.  She pointed out that the Veteran's symptoms were not consistent with acute ulcer disease nor were they consistent with any possible complication associated with peptic ulcer disease.  She noted that the EGD performed in 1997 did not reveal any scarring to suggest prior episodes of peptic ulcer disease and that the presence of scattered erosions in the bulb were not indicative of peptic ulcer disease and were likely due to his chronic aspirin use.  She stated that the Veteran's symptom of epigastric burning was most consistent with GERD, and that such was supported by the 1997 EGD; however, she pointed out the Veteran's report that his symptoms persisted despite maximal therapy and lifestyle modifications.  She indicated that such intractability raised the possibility of medication and lifestyle noncompliance or functional component.  The examiner noted that the second GI symptom which the Veteran reported to be unbearable and constantly present was his self-described "ulcer pain" and had no exacerbating or alleviating factors.  She noted that such presentation was most consistent with irritable bowel syndrome or functional abdominal pain.  She pointed out that throughout the years in the course of many health care encounters, many providers (both VA and private) had indicated that there was a functional component to the Veteran's abdominal complaints.  She noted that such diagnosis was supported by the chronicity of symptoms and numerous normal GI imaging studies as well as the absence of any red flags - that is, no evidence of anemia, GI blood loss, anorexia, or weight loss.  She concluded that the Veteran did not currently suffer from any impairment due to the diagnosis of duodenal ulcer, nor did it appear that he had been impaired by the diagnosis at any time during the previous 20 years.

In a June 2002 addendum, a VA endocrinologist indicated that she had reviewed the case and records with the May 2002 examiner.  She stated that she agreed with the examiner's assessment.  She additionally stated that as the physician responsible for compensation and pension examinations, further evaluations would be no different than the current one and numerous preceding ones.  She indicated that if further evaluations were ordered, she would urge that the Veteran be seen elsewhere because further evaluations at her facility would not differ from the May 2002 examiner's.

In a September 2003 statement the Veteran maintained that the 1957 thoracotomy resulted in division of the vagus nerve which had created a host of problems.

In an October 2003 statement the Veteran reiterated that he had severe residuals of his transthoracic repair of the hiatal hernia.  He stated that such residuals included an elevated hemidiaphram affecting his breathing, pain in his left rib cage radiating to his sternum, an abdominal aortic aneurysm, left shoulder and elbow problems, heart problems, chronic pharyngitis and bronchitis, dysphagia, choking and pyrosis, and shortness of breath.  With respect to his service-connected ulcer condition, the Veteran stated that he had epigastric and intense retrosternal pain as well as nausea, vomiting, and diarrhea. 

In an undated statement a VA physician indicated his belief that the Veteran should be examined by a thoracic surgeon and a psychiatrist. 

On VA examination in June 2010, the Veteran's history was reviewed.  He reported he had complained of GERD since the 1950s without relief from hiatal hernia surgery or more recently with proton pump inhibitors.  He stated that he had regurgitation almost nightly.  He denied weight loss and GI bleeding.  Physical examination revealed a soft abdomen with mild epigastric tenderness.  Laboratory work was reviewed and found to be noncontributory.  The impression was remote history of peptic ulcer disease with no evidence of peptic ulcer disease complications and no symptoms to suggest acute, recurrent, or chronic peptic ulcer disease.  The examiner indicated that she was unable to determine whether any of the Veteran's pain could be attributed to the transthroracic repair of the hiatal hernia.  She noted that most of the Veteran's complaints centered on pain from poorly controlled GERD.  She concluded that based on a review of the record and examination the Veteran's  major symptoms were suggestive of GERD and not duodenal ulcer disease.  She indicated her belief that the Veteran did not currently suffer from any impairment from duodenal ulcer disease and had not suffered from impairment for the past two to three decades.

A July 2010 report from the gastroenterology section at the Cleveland VA Medical Center notes that the Veteran underwent endoscopy.  The impressions were antral gastritis status post biopsies for H. pylori and duodenitis.  

In December 2011 a VA cardiothoracic surgeon reviewed the Veteran's extensive record.  She noted the Veteran's 1957 left posterolateral thoracotomy for repair of a small hiatal hernia.  She pointed out that the June 2002 examiner had provided an excellent summary of the Veteran's gastrointestinal related complaints over the subsequent decades, with the well-supported conclusion that the Veteran's GI symptoms were not organic in origin.  The surgeon indicated that the Veteran's complaints of post-thoracotomy syndrome pain were nebulous, including severe pain in his thoracotomy incision and pain in his shoulder due to dislocation during the 1957 procedure.  She noted that the record did not mention shoulder dislocation and no symptoms of shoulder pain.  She also noted that on follow up in 1957 the Veteran had minimal complaints of incisional pain; she indicated that in the numerous times the Veteran was seen after the procedure he had continuing complaints of abdominal pain with minimal reference to incisional pain and no requests for pain medication to relieve incisional pain.  She pointed out that during a 1987 examination the Veteran made  no mention of thoracotomy incisional pain and that claims of such pain appeared to begin in 1996 following denial of his claim for increase related to his ulcer disease.  She noted that for the 39 years prior to that, there were minimal references to incisional or post thoracotomy pain.  She indicated that in the notes there was  little objective evidence from examination for incisional pain, but reiteration of the Veteran's reported symptomatology and report of partial relief after injections.  She indicated that X-ray studies revealed no dislocation, fracture or destructive bone changes and that physical examination indicates that he Veteran and no limitations either removing or putting on his shirt and that he was able to turn and sit without discomfort or splinting or favoring his left arm or side.  She also noted that there was an exaggerated pain response and muscle contraction.  She stated that in subsequent clinic visits, there were also no objective findings of post-thoracotomy syndrome and the Veteran made little reference to incisional pain except when his disability claim was being evaluated.  She concluded that there was no objective evidence to support the Veteran's claim of disability from post-thoracotomy syndrome to his trans-hiatal hernia repair in 1957.

Analysis

	Increased Rating for Duodenal Ulcer

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that staged ratings are warranted as discussed below. 

Under 38 C.F.R. § 4.114 Diagnostic Code 7305, a 60 percent evaluation is warranted for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent evaluation is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent evaluation is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  

Upon review of the evidence of record, the Board does not find that that the objective, clinical evidence of record reflects that an increased evaluation is warranted under Diagnostic Code 7305.  The medical evidence of record does not reflect that the Veteran's duodenal ulcer is moderately severe.  In that regard, an October 1994 examination report indicates no evidence of duodenal ulcer.  A June 2002 VA examination report indicates that there was no evidence of ulcer disease.  Moreover, that examination revealed no evidence of anemia.  The examiner stated that the Veteran did not suffer from any impairment due to duodenal ulcer nor did it appear that he had been impaired at any time during the previous 20 years.  Rather, she stated that the Veteran's presentation was most consistent with irritable bowel syndrome or functional abdominal pain.  The June 2010 examiner stated that the Veteran's major symptoms were suggestive of GERD and not duodenal ulcer disease; she concluded that the Veteran did not suffer from any impairment from duodenal ulcer disease and had not suffered from such impairment for the previous two to three decades.  

Therefore, while the Veteran has complained of symptoms that could be considered moderately severe, the Board finds the medical evidence discussed above to be far more probative than his lay contentions in determining the degree to which such symptoms are actually attributable to his service-connected disability.  As noted, the objective, clinical evidence of record simply does not support a conclusion that these complaints are related to his service-connected duodenal ulcer or that his duodenal ulcer manifests in symptoms that are moderately severe in nature.  The Board has also reviewed the remaining diagnostic codes relating to the digestive system but finds Diagnostic Code 7305 is the most appropriate diagnostic code to apply in this case, in light of the Veteran's diagnosis, and that an evaluation in excess of 20 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2011). 

The Veteran is competent to state that his disability has worsened.  However, the medical evidence in this case demonstrates that the Veteran's duodenal ulcer is not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of an evaluation greater than 20 percent for duodenal ulcer, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected ulcer disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

	§ 1151 Claim

38 U.S.C.A. § 1151 provides for compensation to be awarded for additional disability caused by VA surgery in the same manner as if such additional disability were service-connected.  Although this statute was amended effective October 1, 1997 to require fault on behalf of VA, the Veteran's claim was received in May 1995, prior to this date.  The version of the statute and its implementing regulation, 38 C.F.R. § 3.358, which apply to claims filed before October 1, 1997 and do not require VA fault except in certain circumstances, are therefore for consideration in this case.  See Brown v. Gardner, 513 U.S. 115 (1994). 

In pertinent part, at the time of the United States Supreme Court decision in the case of Gardner, 38 U.S.C.A. § 1151 provided that when there is no willful misconduct by a veteran, additional disability resulting from VA hospitalization, medical or surgical treatment causing injury, or aggravation thereof, shall be compensated as if service connected.  The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.   The Supreme Court further found that the then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect to the regulation's inclusion of a fault or accident requirement.

Upon careful review of the record, the Board finds that compensation under 38 U.S.C.A. § 1151 is  not warranted.  As set forth above, the Veteran underwent hiatal hernia repair in May 1957; prior to that surgery, he was advised that there was no promise that surgery would correct his symptoms inasmuch as there was doubt as to whether his symptoms were actually the result of a hiatus hernia rather than a "nervous stomach" and faulty habits.  Following the surgery, the Veteran was hospitalized in 1958 for observation, and the provider noted that the hiatus hernia had not reoccurred.  During hospitalization in 1963, a provider indicated that it was obvious that the Veteran was suffering not from his ulcer but from an emotional disturbance and probably inadequacy of his personality.  The final diagnoses included a comment that the hiatus hernia had not reoccurred.  In 1964, a VA provider agreed that the Veteran's complaints seemed to be chiefly of a psychophysiological nature.  Anxiety neurosis, depression, and preoccupation with somatic complaints were treated in 1970.  

The Board acknowledges that there is a substantial amount of relevant but potentially confusing evidence of record.  For example, there are records pointing to possible residuals of the Veteran's 1957 surgery.  In June 1978 a VA examiner generically assessed residuals of diaphramatic hernia repair; the specific residuals were not listed.  A small diaphramatic hiatus hernia was noted on VA examination in September 1979.  Statements by Dr. B. note post-thoracotomy syndrome and its treatment.  However, there is also evidence relating the Veteran's complaints to other diagnoses.  For example, in 1989 Dr. H. stated that the Veteran had intermittent chest discomfort secondary to heart disease.  Finally, there are examination reports questioning whether there is additional disability as the result of the 1957 surgery.  In this regard, on VA examination in May 1999, the examiner noted that there was an exaggerated pain response and muscle contraction, but that there was no objective evidence of pain on palpation when the Veteran was distracted.  

When viewing the evidence as a whole, however, the Board concludes that the most probative evidence establishes that there is no additional disability as the result of the 1957 procedure.  In May 1999 a VA examiner pointed out that the Veteran exhibited an exaggerated pain response and muscle contraction, but did not complain of discomfort when distracted.  In December 2011 a VA surgeon carefully recited the Veteran's history, noting that various providers had suggested that the Veteran's symptoms were not organic in origin.  She pointed out that the Veteran did not complain of thoracotomy incisional pain until many years following the 1957 surgery and that the Veteran made little reference to incisional pain except when his disability claim was being evaluated.  She concluded that there was no objective evidence of additional disability due to the 1957 surgery.

As discussed, VA physicians have concluded that there is no additional disability as the result of the 1957 surgery.  These physicians have provided well-reasoned and persuasive opinions, based on complete review of the record.  In assigning high probative value to these opinions, the Board notes that the physicians reviewed the extensive claims file and considered the Veteran's history.  There is no indication that these physicians were not fully aware of the Veteran's past medical history or that they misstated any relevant fact. Therefore, the Board finds these opinions to be of great probative value.  On the other hand, the records from private physicians, while identifying disability, do not provide a discussion of whether such disability is related to the 1957 surgery and fail to account for the absence of complaints in the many years following that procedure.  In sum, the Board concludes that the statements from the VA physicians hold greater probative weight with respect to the question of whether there is additional disability as the result of the Veteran's 1957 surgery.

Again, the Board has considered the Veteran's lay assertions.  Certainly, he is competent to report the onset of symptoms such as pain following his surgery, and, to this extent, his assertions are entitled to probative weight.  However, as noted, the question of whether he has additional disability as the result of surgery in 1957 is a complex medical issue that is beyond the realm of a layman's competence. Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA health care providers discussed above. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151  for additional disability is not warranted. Accordingly, the claim is denied. 

ORDER

Entitlement to an evaluation in excess of 20 percent for duodenal ulcer is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability claimed as due to surgical hiatal hernia repair in 1957 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


